 1   Jahan C. Sagafi (Cal. Bar No. 224887)                    Brian James Shearer*
     Rachel Dempsey (Cal. Bar No. 310424)                     Craig L. Briskin*
 2   OUTTEN & GOLDEN LLP                                      JUSTICE CATALYST LAW
     One California Street, 12th Floor                        718 7th Street NW
 3
     San Francisco, CA 94111                                  Washington, D.C. 20001
 4   Telephone: (415) 638-8800                                Telephone: (518) 732-6703
     Facsimile: (415) 638-8810                                brianshearer@justicecatalyst.org
 5   jsagafi@outtengolden.com                                 cbriskin@justicecatalyst.org
     rdempsey@outtengolden.com
 6
     *admitted pro hac vice
 7

 8 Attorneys for Plaintiff and the Proposed Class
   (Additional Counsel on Signature Page)
 9
10                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
11
                                  SAN FRANCISCO DIVISION
12

13 EDUARDO PEÑA, individually and on behalf         Case No. 19-cv-04065-MMC
   of all others similarly situated,
14                                                  PLAINTIFF’S NOTICE OF MOTION AND
                   Plaintiff,                       MOTION FOR LEAVE TO FILE A
15                                                  PARTIAL MOTION FOR
            v.                                      RECONSIDERATION UNDER CIVIL
16                                                  LOCAL RULE 7-9 AND MEMORANDUM
   WELLS FARGO BANK, N.A.,
17                                                  OF POINTS AND AUTHORITIES
                   Defendant.
18                                                  Date: N/A
                                                    Time: N/A
19                                                  Courtroom: N/A
20                                                  Judge: Hon. Maxine M. Chesney

21                                                  Complaint: July 16, 2019
                                                    First Amended Complaint: September 27, 2019
22

23

24

25

26

27

28
                                                                              PLAINTIFF’S MOTION FOR
                                                                             LEAVE TO FILE A MOTION
                                                                               FOR RECONSIDERATION
                                                                            CASE NO.: 19-CV-04065-MMC
 1                              NOTICE OF MOTION AND MOTION

 2          TO ALL PARTIES AND THEIR COUNSEL OF RECORD:

 3          PLEASE TAKE NOTICE that, Plaintiff Eduardo Peña will, and hereby does, move the

 4 Honorable Maxine M. Chesney, U.S. District Judge, for an order under Civil Local Rule 7-9

 5 granting Plaintiff leave to move for partial reconsideration of the Court’s order granting in part

 6 and denying in part Defendant Wells Fargo’s Motion to Stay or Bifurcate Discovery, and

 7 specifically limited to that portion of the order granting Wells Fargo’s request to bifurcate

 8 discovery (the “bifurcation order”). ECF No. 54. Mr. Peña also requests that the Court construe

 9 this motion and any opposition filed by Wells Fargo as Plaintiff’s motion for partial
10 reconsideration, grant reconsideration, vacate the bifurcation order, and then issue an order that

11 Wells Fargo show cause in writing whether the factual contentions it made to obtain the

12 bifurcation order had evidentiary support.

13          Mr. Peña seeks leave on two grounds: (1) that a material difference in fact exists from
14 that presented to the Court by Wells Fargo to obtain the bifurcation order; and (2) new material

15 facts have emerged since the bifurcation order, both of which undermine the basis for the

16 bifurcation order. The existent and emergent material facts include an email exchange between

17 Plaintiff and a Wells Fargo loan representative regarding Plaintiff’s application and the basis for

18 his denial, copies of Plaintiff’s manually and properly signed SSA-89 form in both parties’

19 possession, and material from Plaintiff’s loan file that Wells Fargo produced on January 9, 2020.

20 Taken together, this evidence directly contradicts the factual contentions made by Kent Gerloff

21 and affirmed in briefing by Wells Fargo, ECF Nos. 40, 40-1, to obtain the bifurcation order.

22 Wells Fargo has always been in possession of all such relevant material, but only began

23 producing it last week.

24          This motion will be based upon this Notice of Motion and Motion and Memorandum of
25 Points and Authorities thereto, as well as the Declaration of Michael N. Litrownik, together with

26 any exhibits.

27

28
                                                     ii
                                                                                   PLAINTIFF’S MOTION FOR
                                                                           LEAVE TO FILE A PARTIAL MOTION
                                                                                    FOR RECONSIDERATION
                                                                                 CASE NO.: 19-CV-04065-MMC
 1
     Dated: January 15, 2020         Respectfully submitted,
 2
                                     By: /s/ Michael N. Litrownik
 3                                           Michael N. Litrownik
 4                                   Ossai Miazad*
 5                                   Michael N. Litrownik*
                                     OUTTEN & GOLDEN LLP
 6                                   685 Third Ave., 25th Floor
                                     New York, NY 10017
 7                                   Telephone: (212) 245-1000
                                     Facsimile: (646) 509-2060
 8
                                     om@outtengolden.com
 9                                   mlitrownik@outtengolden.com

10                                   Jahan C. Sagafi (Cal. Bar No. 224887)
                                     Rachel Dempsey (Cal. Bar No. 310424)
11                                   OUTTEN & GOLDEN LLP
12                                   One California St., 12th Floor
                                     San Francisco, California 94111
13                                   Telephone: (415) 638-8800
                                     Facsimile: (415) 638-8810
14                                   jsagafi@outtengolden.com
                                     rdempsey@outtengolden.com
15

16                                   Brian James Shearer*
                                     Craig L. Briskin*
17                                   JUSTICE CATALYST LAW
                                     718 7th Street NW
18                                   Washington, D.C. 20001
                                     Telephone: 518-732-6703
19                                   brianshearer@justicecatalyst.org
20                                   cbriskin@justicecatalyst.org

21                                   Benjamin D. Elga*
                                     JUSTICE CATALYST LAW
22                                   81 Prospect Street
                                     Brooklyn, NY 11201
23                                   Telephone: 518-732-6703
24                                   belga@justicecatalyst.org

25                                   *admitted pro hac vice

26                                   Attorneys for Plaintiff and the Proposed Class
27

28
                               iii
                                                                PLAINTIFF’S MOTION FOR
                                                        LEAVE TO FILE A PARTIAL MOTION
                                                                 FOR RECONSIDERATION
                                                              CASE NO.: 19-CV-04065-MMC
 1                                                     TABLE OF CONTENTS

 2 I.      INTRODUCTION ................................................................................................................... 1
 3 II. FACTUAL AND PROCEDURAL BACKGROUND ............................................................ 2

 4
     III. LEGAL STANDARD ............................................................................................................. 4
 5
     IV. ARGUMENT .......................................................................................................................... 4
 6
               A.          The Existence and Emergence of Material Facts Undermine the Grounds for the
 7                         Bifurcation Order. ................................................................................................. 5
 8                        1.        Wells Fargo’s Factual Contentions Regarding Mr. Peña’s Direct Auto
                                    Loan Application and Denial. ..................................................................... 5
 9
10                        2.        Mr. Peña’s Email Exchanges with Wells Fargo. ........................................ 7

11                        3.        Mr. Peña’s Loan File Affirms the Email Exchanges .................................. 9

12             B.          The Court Should Reconsider and Vacate the Bifurcation Order. ...................... 10

13             C.          At the Minimum, This Evidence Confirms the Futility of Litigating Mr. Peña’s
                           Individual Claim. ................................................................................................. 12
14
               D.          Wells Fargo Should be Ordered to Show Cause Regarding these Factual
15                         Discrepancies....................................................................................................... 12
16
     V. CONCLUSION ..................................................................................................................... 13
17

18

19

20

21

22

23

24

25

26

27

28
                                                                         iv
                                                                                                                 PLAINTIFF’S MOTION FOR
                                                                                                         LEAVE TO FILE A PARTIAL MOTION
                                                                                                                  FOR RECONSIDERATION
                                                                                                               CASE NO.: 19-CV-04065-MMC
 1                                                  TABLE OF AUTHORITIES

 2 Cases                                                                                                                           Page(s)
 3 Bd. of Trustees of the Leland Stanford Jr. Univ. v. Roche Molecular Sys., Inc.,
       No. 05 Civ. 04158, 2008 WL 706251 (N.D. Cal. Mar. 5, 2008) (Patel, J.) .............................12
 4

 5 Garcia v. Resurgent Capital Servs., LP,
       No. 11 Civ. 1253, 2012 WL 1138672 (N.D. Cal. Apr. 4, 2012) (Chen, J.) ...........................13
 6
   Intri-Plex Techs., Inc. v. Crest Grp., Inc.,
 7     499 F.3d 1048, 1052 (9th Cir. 2007) .......................................................................................11
 8 Jamieson v. Slater,
      No. 06 Civ. 1524, 2006 WL 3421788, at *5 (D. Ariz. Nov. 27, 2006) ...................................11
 9
10 Johnson v. United Cont’l Holdings, Inc.,
      No. 12 Civ. 2730, 2013 WL 2252030 (N.D. Cal. May 22, 2013) (Chesney, J.) .................5, 11
11
   Navajo Nation v. Confederated Tribes & Bands of the Yakima Indian Nation,
12    331 F.3d 1041 (9th Cir. 2003) ...................................................................................................1

13 Simpson v. GMAC Mortg., LLC,
      No. 18 Civ. 02111, 2018 WL 5846349 (N.D. Cal. Nov. 6, 2018) (Chesney, J.) .....................13
14
   Other Authorities
15

16 Civil Local Rule 7-9...............................................................................................................1, 4, 10

17 Fed. R. Civ. P. 23(c)(1)(A) ............................................................................................................12

18 Model Rules of Professional Conduct 3.3(a)(1) ............................................................................11

19 Model Rules of Professional Conduct 8.3 .....................................................................................11

20 SSA-89 Form
      https://www.ssa.gov/forms/ssa-89.pdf (last visited Jan. 15, 2020)............................................6
21

22

23

24

25

26

27

28
                                                                         v
                                                                                                               PLAINTIFF’S MOTION FOR
                                                                                                       LEAVE TO FILE A PARTIAL MOTION
                                                                                                                FOR RECONSIDERATION
                                                                                                             CASE NO.: 19-CV-04065-MMC
 1                      MEMORANDUM OF POINTS AND AUTHORITIES

 2 I.       INTRODUCTION

 3          Motions for reconsideration serve the important function of preventing “manifest

 4 injustice” and ensuring that courts are able to consider new evidence. Navajo Nation v.

 5 Confederated Tribes & Bands of the Yakima Indian Nation, 331 F.3d 1041, 1046 (9th Cir. 2003)

 6 (“Reconsideration is indicated in the face of the existence of new evidence, an intervening

 7 change in the law, or as necessary to prevent manifest injustice.”); see also Civil L.R. 7-9(b)

 8 (affirming these principles for reconsideration of interlocutory orders). Here, Wells Fargo has

 9 secured an order from the Court bifurcating discovery such that discovery on Mr. Peña’s
10 individual claims be conducted first. ECF No. 54 at 6. Wells Fargo obtained the bifurcation

11 order based on a series of factual contentions, implications, and conclusions made to the Court in

12 its Motion to Stay or Bifurcate Discovery that both existing and emergent evidence demonstrate

13 did not have evidentiary support. ECF Nos. 40, 40-1 (the “Gerloff Decl.”).

14          This evidence establishes that, contrary to Wells Fargo’s assertions, Mr. Peña did not fail
15 to submit properly signed documentation that would have let his application advance and was not

16 denied a direct auto loan on that basis. The evidence instead demonstrates that Mr. Peña

17 submitted the properly signed forms he was asked to submit, informed Wells Fargo that he had

18 DACA, and was asked by Wells Fargo for a U.S. visa, which he did not and could have, as a

19 DACA recipient. Because he could not submit a copy of a visa he held, Wells Fargo denied his

20 application. This evidence is consistent with the claims pleaded in Plaintiff’s First Amended

21 Complaint and with his theory of the case, which is that Wells Fargo denied him an auto loan

22 because of his status as a DACA recipient, i.e., that his DACA status meant he was ineligible for

23 the loan.

24          Wells Fargo has not explained, even at Mr. Peña’s request, why it misrepresented the
25 material facts it submitted to the Court to obtain the bifurcation order in the face of the abundant

26 evidence set forth below, and Mr. Peña does not believe any excuse or mistake could suffice to

27 explain the serious factual discrepancies. For the reasons set forth below, the Court should grant

28                                                   1
                                                                                   PLAINTIFF’S MOTION FOR
                                                                           LEAVE TO FILE A PARTIAL MOTION
                                                                                    FOR RECONSIDERATION
                                                                                 CASE NO.: 19-CV-04065-MMC
 1 Mr. Peña’s request for leave to move for partial reconsideration, construe this motion and any

 2 opposition filed by Wells Fargo as Plaintiff’s motion for partial reconsideration, grant

 3 reconsideration, vacate the bifurcation order, and then issue an order that Wells Fargo show

 4 cause in writing whether its factual contentions had evidentiary support.

 5 II.       FACTUAL AND PROCEDURAL BACKGROUND

 6           Mr. Peña, a DACA recipient, brings class action claims challenging Wells Fargo’s denial

 7 of his application for a direct auto loan as alienage discrimination in violation of 42 U.S.C. §

 8 1981 (“Section 1981”), and related claims under ECOA and FCRA arising out of that denial.

 9 ECF No. 27 (First Amended Complaint or “FAC”). On October 28, 2019, Wells Fargo moved
10 under Rule 12(b)(6) to dismiss Plaintiff’s FAC and under Rule 26(c) to stay discovery pending

11 final disposition of the motion to dismiss, and in the alternative, to bifurcate discovery such that

12 discovery on Plaintiff’s individual claims be conducted prior to classwide discovery. ECF Nos.

13 39, 40.

14           On October 31, 2019, Mr. Peña located in his Gmail account several email exchanges,
15 including attachments, he had with a Wells Fargo Bilingual-Inbound Sales Specialist named

16 Leticia Benitez Lopez regarding his application, the forms he submitted, and the basis for his

17 credit denial. Declaration of Michael N. Litrownik (the “Litrownik Decl.”) ¶ 3. Among these

18 documents was Mr. Peña’s manually and properly signed SSA-89 form. 1 Id. ¶ 4. Mr. Peña

19 produced these emails and attachments to Wells Fargo as part of the exchange of initial

20 disclosures on December 9, 2019. Id. ¶ 5. On November 15, 2019, the parties held their Rule

21 26(f) conference. Id. ¶ 7. Later the same day, Mr. Peña served his First Set of Requests for

22 Production of Documents, which sought documents related only to Mr. Peña’s individual loan

23 application and denial, including emails between Mr. Peña and Wells Fargo, the relevant lending

24 policies under which his application was considered and denied, any audio recordings of

25 telephone calls between Mr. Peña and Wells Fargo, and any other documents reviewed and

26

27   1
          Mr. Peña modified this document before sending it to his counsel by whiting out his
28 Social Security number. Id. ¶ 4.
                                                2
                                                                                    PLAINTIFF’S MOTION FOR
                                                                            LEAVE TO FILE A PARTIAL MOTION
                                                                                     FOR RECONSIDERATION
                                                                                  CASE NO.: 19-CV-04065-MMC
 1 considered by Mr. Gerloff in preparing his declaration. Id. ¶ 8.

 2          On December 23, 2019, this Court granted in part and denied in part Wells Fargo’s

 3 motion to dismiss, sustaining Plaintiff’s Section 1981 claim while dismissing Plaintiff’s ECOA

 4 and FCRA claims with leave to replead. ECF No. 54. 2 This Court also granted Wells Fargo’s

 5 request to bifurcate discovery such that discovery on Plaintiff’s individual claims be conducted

 6 before classwide discovery. Id. at 6-7. The Court’s bifurcation order rested solely on the

 7 declaration submitted by Wells Fargo lending manager Kent Gerloff in support of bifurcation,

 8 which the Court characterized as stating that Wells Fargo’s “denial of plaintiff’s loan application

 9 was for a reason unrelated to plaintiff’s status as a DACA recipient, specifically plaintiff’s
10 asserted ‘failure to provide appropriate documentation,’ described as ‘a properly signed SSA-89’

11 and a copy of a ‘valid work permit, visa, or DACA authorization.’” ECF No. 54 at 6 (emphasis

12 added) (citing ECF No. 40-1 (Gerloff Decl.) ¶¶ 14-17).

13          On Monday, January 6, 2020, Plaintiff informed Wells Fargo that he intended to seek
14 leave to move for partial reconsideration of the Court’s bifurcation order because the grounds on

15 which it was based were contradicted by the email exchanges and properly signed SSA-89 form

16 Plaintiff had located and produced. Litrownik Decl. ¶ 9. Mr. Peña also requested Wells Fargo’s

17 consent for the motion. Id. ¶ 10. On January 7, Mr. Peña outlined in detail to Wells Fargo, at

18 Wells Fargo’s request, how the email exchanges and properly signed SSA-89 form called into

19 question the factual contentions made by Mr. Gerloff and Wells Fargo that formed the basis for

20 the Court’s bifurcation order. Id. ¶ 11. Mr. Peña also noted that Wells Fargo has always had

21 access to all relevant documents (these email exchanges, Mr. Peña’s application file, and the

22 relevant lending policies) and requested that if Wells Fargo believed that any of these documents

23 supported or refuted or otherwise related to this issue, the bank should bring them to Mr. Peña’s

24 attention immediately. Id. Wells Fargo asked for several days to respond, until January 10, to

25 which Mr. Peña agreed. Id. ¶ 12

26

27   2
          Pursuant to the Court’s order, Plaintiff will file a Second Amended Complaint on January
28 17, 2020, and will replead both claims.
                                                    3
                                                                                   PLAINTIFF’S MOTION FOR
                                                                           LEAVE TO FILE A PARTIAL MOTION
                                                                                    FOR RECONSIDERATION
                                                                                 CASE NO.: 19-CV-04065-MMC
 1          On January 9, Wells Fargo finally produced the contents of Mr. Peña’s loan file, but has

 2 yet to produce any other documents, including the emails Mr. Peña located in the form in which

 3 they are maintained on Wells Fargo’s encrypted email system, the relevant lending policies, the

 4 audio recordings of the telephone calls between Mr. Peña and Wells Fargo (other than one call in

 5 which Wells Fargo simply asked for information about Mr. Peña’s application), and any other

 6 documents reviewed and considered by Mr. Gerloff in preparing his declaration. Id. ¶¶ 6, 13-14.

 7 On January 10, Wells Fargo informed Mr. Peña that it “appreciated the time to investigate [his]

 8 allegations,” but would not agree to vacate the bifurcation order. Id. ¶ 15. On January 13, Mr.

 9 Peña informed Wells Fargo that he also intended to rely on the materials produced by Wells
10 Fargo on January 9 in support of this motion for leave. Id. ¶ 16.

11 III.     LEGAL STANDARD
12          Motions for reconsideration are governed by Civil Local Rule 7-9, which provides that,
13 before final judgment, a party must obtain leave of Court to file a motion for reconsideration of

14 any interlocutory order on any ground set forth in Civil Local Rule 7-9(b). Civil L.R. 7-9(a).

15 Civil Local Rule 7-9(b), in turn, requires that “[t]he moving party [] specifically show reasonable

16 diligence in bringing the motion” and also satisfy one of the three grounds outlined in subsection

17 (b). Here, Plaintiff seeks leave on the basis that “a material difference in fact . . . exists from that

18 which was presented to the Court before entry of the interlocutory order for which

19 reconsideration is sought” and “that in the exercise of reasonable diligence the party applying for

20 reconsideration did not know such fact or law at the time of the interlocutory order.” Civil L.R.

21 7-9(b)(1). Plaintiff also seeks leave on the basis of “[t]he emergence of new material facts . . .

22 occurring after the time of such order.” Id. 7-9(b)(2).

23 IV.      ARGUMENT
24          As an initial matter, Mr. Peña has shown “reasonable diligence” in bringing this motion.
25 The Court issued its bifurcation order on December 23, 2019, right before the winter holidays.

26 ECF No. 54. Two weeks later, see supra, Mr. Peña sought Wells Fargo’s consent for this motion

27 and outlined the specific factual contentions that he believed the email exchanges called into

28
                                                       4
                                                                                      PLAINTIFF’S MOTION FOR
                                                                              LEAVE TO FILE A PARTIAL MOTION
                                                                                       FOR RECONSIDERATION
                                                                                    CASE NO.: 19-CV-04065-MMC
 1 question. Wells Fargo requested several days to respond, which Mr. Peña provided. Wells

 2 Fargo responded that it would not consent to the motion on January 10. Mr. Peña now brings

 3 this motion only five days later.

 4          A.      The Existence and Emergence of Material Facts Undermine the Grounds for
                    the Bifurcation Order.
 5

 6          This case presents the type of extraordinary circumstances—explicitly and demonstrably

 7 false factual contentions made by a defendant to obtain a bifurcation order—that warrant

 8 reconsideration and vacation of that order. Because Mr. Peña presents both evidence known to

 9 the parties at the time of the bifurcation order and evidence that has emerged since the
10 bifurcation order, the Court may rely on either Civil Local Rule 7-9(b)(1) or (b)(2), or both, to

11 grant Plaintiff’s request for leave. See, e.g., Johnson v. United Cont’l Holdings, Inc., No. 12 Civ.

12 2730, 2013 WL 2252030, at *2 (N.D. Cal. May 22, 2013) (Chesney, J.) (granting the plaintiff’s

13 request for reconsideration of a dismissal with prejudice on the basis of existent evidence that

14 contradicted the defendants’ factual contentions, even though the plaintiff “makes no showing,

15 nor could he, that the information now offered was not available at the time plaintiffs filed their

16 opposition to defendants’ motion to dismiss”).

17                  1.      Wells Fargo’s Factual Contentions Regarding Mr. Peña’s Direct Auto
                            Loan Application and Denial.
18

19          The Court bifurcated discovery because of Wells Fargo’s factual contentions that

20 Plaintiff failed to submit the “appropriate documentation” in support of his application and that

21 Plaintiff was therefore denied an auto loan for that reason and not for reasons related to his status

22 as a DACA recipient. ECF No. 54 at 6. Specifically, Wells Fargo, through the Gerloff

23 Declaration, asserted the following:

24          •    ¶¶ 1-6: Mr. Gerloff, who has been employed by Wells Fargo as a Lending Manager
25               for Wells Fargo Auto since 2006, based his declaration on his “personal knowledge”

26               and his “review of Mr. Peña’s application for direct auto financing and related

27               documents, his credit report, and Wells Fargo account notes for his application….”

28
                                                      5
                                                                                    PLAINTIFF’S MOTION FOR
                                                                            LEAVE TO FILE A PARTIAL MOTION
                                                                                     FOR RECONSIDERATION
                                                                                  CASE NO.: 19-CV-04065-MMC
 1         •   ¶¶ 7-11: After Mr. Peña applied for direct auto financing, Wells Fargo requested that
 2             he submit a signed SSA-89 form 3 and Social Security card. “Both items were

 3             received on November 30, [2018],” but “a review indicated that the SSA-89 form was

 4             not physically signed and the Social Security card was for work purposes only.”

 5         •   ¶ 12: “Social Security cards for work purposes only require a copy of the applicant’s
 6             valid work permit or visa to move forward in the application process” (emphasis

 7             added).

 8         •   ¶ 13: “Had Mr. Peña provided a valid DACA authorization to Wells Fargo, that
 9             would have satisfied the work authorization or visa requirement, and Mr. Peña would
10             have been allowed to advance in the application process and be considered for direct
11             auto financing” (emphasis added).
12         •   ¶ 14: “Mr. Peña [Plaintiff] never provided a properly signed SSA-89 [form], or valid
13             work permit, visa, or DACA authorization” (emphasis added).
14         •   ¶ 15: “The requested financing from Mr. Peña was reviewed by Wells Fargo’s
15             underwriting group, and the underwriter’s notes reflect that there was possible
16             approval for the financing.”
17         •   ¶ 16: “As a result of Mr. Peña’s failure to provide appropriate documentation to
18             permit the application process to move forward, his application sat for a period of
19             time and underwriting could not move forward with this request for direct auto
20             financing.”
21         •   ¶ 17: “[Mr. Peña’s] application was declined on December 19, 2018 because his
22             United States residency status could not be verified, due to his failure to send in a
23             properly signed SSA-89 [form] or valid work permit, visa or DACA authorization for
24             review and verification by Wells Fargo.” ECF No. 40-1 at 2 (emphasis added); see
25

26
   3
           An SSA-89 form authorizes the Social Security Administration to release verification of
27 an individual’s Social Security number. See https://www.ssa.gov/forms/ssa-89.pdf (last visited

28 Jan. 15, 2020).
                                                     6
                                                                                    PLAINTIFF’S MOTION FOR
                                                                            LEAVE TO FILE A PARTIAL MOTION
                                                                                     FOR RECONSIDERATION
                                                                                  CASE NO.: 19-CV-04065-MMC
 1             also ECF No. 40 (Motion to Stay or Bifurcate Discovery) at 9-10 (“Plaintiff’s failure

 2             to provide documentation to validate his immigration status was the reason for his

 3             application denial….”).

 4                 2.     Mr. Peña’s Email Exchanges with Wells Fargo.

 5          On October 31, 2019, Mr. Peña located in his Gmail account several email threads that he

 6 had on November 29 and 30, 2018 with Ms. Benitez Lopez regarding his auto loan application.

 7 Mr. Peña produced these emails to Wells Fargo on December 9, 2019 as part of his initial

 8 disclosures. The primary email exchange is attached as Exhibit A to the Litrownik Declaration.

 9 Plaintiff’s manually signed SSA-89 form, an attachment to an email in the primary exchange, is
10 attached as Exhibit B. The remaining two email threads, which appear to be duplicative, are

11 attached as Exhibit C. Mr. Peña has produced the email exchanges to the extent that they are in

12 his possession, custody, or control. The nature of Wells Fargo’s SecureMail configuration,

13 however, is such that Mr. Peña can only view images and does not have access to the underlying

14 message files, including certain attachments. As such, Mr. Peña has produced images from this

15 source to the extent possible. Although Mr. Peña requested production of his email exchanges

16 with Wells Fargo in the form in which Wells Fargo maintains them on November 15, 2019,

17 Wells Fargo has not yet produced them. Litrownik Decl. ¶ 14.

18          The emails demonstrate that the factual assertions made by Mr. Gerloff and Wells
19 Fargo to obtain the bifurcation order did not have evidentiary support, as set forth below.

20      •   Mr. Gerloff and Wells Fargo asserted that Mr. Peña “never provided a properly signed
21          SSA-89 [form],” which was one of the grounds for the denial of his application. ECF
22          No. 40-1 (Gerloff Decl.) ¶¶ 14, 16-17, 20; ECF No. 40 at 10.
23             o But the email exchange confirms that Mr. Peña first provided to Wells Fargo an
24                 electronically signed SSA-89 form and Social Security card on November 29,
25                 2018 at 8:13 p.m. (“Hi Leticia, As requested, attached is the signed form and copy
26                 of my social security card. Thank you! Eddie”). Ex. A at E_PENA000006.
27             o The next morning, November 30, Wells Fargo sent Mr. Peña an automated
28
                                                    7
                                                                                   PLAINTIFF’S MOTION FOR
                                                                           LEAVE TO FILE A PARTIAL MOTION
                                                                                    FOR RECONSIDERATION
                                                                                 CASE NO.: 19-CV-04065-MMC
 1              request that he print and manually sign the SSA-89 form. Mr. Peña did so and

 2              submitted it on November 30, 2018 at 12:45 p.m. Ex. A at E_PENA000003-5.

 3              That properly and manually signed SSA-89 form was in Mr. Peña’s possession

 4              and he produced it. Ex. B (manually signed SSA-89 form, dated Nov. 30, 2018).

 5          o Mr. Gerloff omits in his declaration the November 30 request from Wells Fargo

 6              for Mr. Peña’s manually signed SSA-89 form, and omits that Mr. Peña provided

 7              the manually signed form on November 30, 2018.

 8   •   Mr. Gerloff and Wells Fargo asserted that Mr. Peña was asked to submit his “DACA
 9       authorization,” “work permit, or “work authorization,” and contended that, had Mr. Peña
10       done so, “that would have satisfied the work authorization or visa requirement, and Mr.
11       Peña would have been allowed to advance in the application process and be considered
12       for direct auto financing.” ECF No. 40-1 (Gerloff Decl.) ¶¶ 12-14, 16-17, 20 (emphasis
13       added); ECF No. 40 at 10.
14          o But the email exchange confirms that Wells Fargo had a work authorization AND
15              visa requirement and the use of “or” in the above representations was false and
16              misleading.
17          o The emails reveal that after Mr. Peña submitted his properly and manually signed
18              SSA-89 form, Wells Fargo requested on November 30, 2018 only that he submit a
19              copy of his “VISA WITH EXPIRATION DATE.” Ex. A at E_PENA000001-2.
20          o As a DACA recipient, Mr. Peña had work authorization, but by definition could
21              not and did not have a U.S. visa, which is a permit to lawfully travel to, enter, and
22              remain in the United States. Litrownik Decl. ¶¶ 17-19.
23          o Accordingly, Mr. Peña responded by email to Wells Fargo’s request that he
24              submit his visa by noting that he had DACA and asked whether that would
25              disqualify him. Ex. A at E_PENA000001-2. Mr. Peña and Ms. Benitez Lopez
26              then spoke by phone at least once. Litrownik Decl. ¶ 6.
27          o Mr. Peña then responded again by email after the phone call: “Hi Leticia, Per our
28
                                                  8
                                                                                PLAINTIFF’S MOTION FOR
                                                                        LEAVE TO FILE A PARTIAL MOTION
                                                                                 FOR RECONSIDERATION
                                                                              CASE NO.: 19-CV-04065-MMC
 1                 call today, since I will be rejected, could I please get a written response explaining

 2                 my rejection? Thank you, Eddie.” Ex. A at E_PENA000001-2.

 3          This email exchange confirms several material and essential facts that were

 4 misrepresented or omitted by Wells Fargo and Mr. Gerloff: (1) Wells Fargo’s eligibility policy

 5 for non-resident aliens like Mr. Peña was definitively not a “work authorization or visa

 6 requirement”; the bank’s policy appeared to require either BOTH work authorization and a visa,

 7 OR only a visa; (2) accordingly, Mr. Peña was ineligible for direct auto financing because he was

 8 a non-resident alien with work authorization but without a visa, i.e., a DACA recipient; (3) Mr.

 9 Peña, like other DACA recipients, could not have possibly satisfied the eligibility policy because
10 he did not have a visa; and (4) Wells Fargo’s policy appears to require that the loan terms of non-

11 resident aliens with visas not exceed the expiration date of the visa. Ex. A at E_PENA000001-2

12 (“LOAN TERM MUST NOT EXCEED EXPIRATION DATE OF VISA.”).

13          Most importantly, this email exchange confirms, contrary to Mr. Gerloff and Wells
14 Fargo, that Mr. Peña was not denied credit because (1) he failed to submit a properly and

15 manually signed SSA-89 form, or (2) because he failed to submit evidence he had DACA or

16 work authorization. Instead, the emails confirm that Mr. Peña was denied credit because, as a

17 DACA recipient, he did not and could not satisfy the bank’s non-resident alien visa requirement.

18                 3.      Mr. Peña’s Loan File Corroborates the Email Exchanges
19          The contents of Mr. Peña’s loan file, which Wells Fargo produced on January 9, 2020,
20 several weeks after the Court’s December 23, 2019 bifurcation order, also squarely contradict the

21 factual contentions made by Mr. Gerloff and Wells Fargo and corroborate Mr. Peña’s version of

22 events. Most importantly, Wells Fargo itself produced the properly and manually signed copy

23 of the SSA-89 form that Mr. Peña submitted on November 30, 2018 that was in the bank’s

24 possession, consistent with Mr. Peña’s email exchange with Ms. Benitez Lopez. See Ex. D

25 (WF-PENA-00000030-31). The existence of this properly signed form in both what Mr. Peña

26 located and produced and what Wells Fargo produced after the bifurcation order proves that

27 Wells Fargo had no evidentiary support for the factual contention that “Mr. Peña never provided

28
                                                     9
                                                                                    PLAINTIFF’S MOTION FOR
                                                                            LEAVE TO FILE A PARTIAL MOTION
                                                                                     FOR RECONSIDERATION
                                                                                  CASE NO.: 19-CV-04065-MMC
 1 a properly signed SSA-89 [form].” ECF No. 40-1 (Gerloff Decl.) ¶ 14.

 2          Wells Fargo also produced the notes file for Mr. Peña’s application in a spreadsheet form.

 3 Ex. E (WF-PENA-00000001). Although the notes file is filled with jargon, it further confirms

 4 that Mr. Gerloff and Wells Fargo had no evidentiary support for the factual contention that Mr.

 5 Peña could have advanced in the application had he only submitted his “DACA authorization” or

 6 “valid work permit.” Row 47 of the spreadsheet, dated November 30, 2018, confirms that Mr.

 7 Peña informed Wells Fargo that he had DACA and a work permit. Id.

 8                                              Row 41, from the same date, confirms that Wells

 9 Fargo then only sought Mr. Peña’s visa and that its policy was to only make direct auto loans
10 available to non-resident aliens with visas, as long as the loan term did not exceed the expiration

11 date of the visa, consistent with the email exchange between Mr. Peña and Ms. Benitez Lopez.

12 Id.

13

14

15

16

17          B.     The Court Should Reconsider and Vacate the Bifurcation Order.
18          The evidence Mr. Peña has submitted amply satisfies two grounds for reconsideration
19 under Civil Local Rule 7-9(b). First, it demonstrates a material difference in fact from that

20 which was presented to the Court before entry of the bifurcation order. Civil L.R. 7-9(b)(1).

21 Specifically, it squarely contradicts the factual representations made by Wells Fargo to obtain the

22 bifurcation order and demonstrates that (1) Mr. Peña submitted a properly and manually signed

23 SSA-89 form and was not denied an auto loan on that basis; (2) Wells Fargo requested that Mr.

24 Peña submit his visa, not his “DACA authorization” or “work permit,” consistent with its policy

25 that only non-resident aliens with visas were eligible for direct auto loans; and (3) Mr. Peña was

26 denied credit because, as a DACA recipient, he did not and could not submit a visa and therefore

27 failed to meet the bank’s non-resident alien eligibility policy. This evidence also confirms Mr.

28
                                                    10
                                                                                   PLAINTIFF’S MOTION FOR
                                                                           LEAVE TO FILE A PARTIAL MOTION
                                                                                    FOR RECONSIDERATION
                                                                                 CASE NO.: 19-CV-04065-MMC
 1 Peña’s theory of the case that Wells Fargo makes DACA recipients facially ineligible for direct

 2 auto financing.

 3          Although Mr. Peña was in possession of the email exchanges at the time of the

 4 bifurcation order because he located them shortly after Wells Fargo filed its motion to stay or

 5 bifurcate discovery, Mr. Peña did not use the email exchanges in his opposition to the motion to

 6 stay because he reasonably believed that binding Ninth Circuit precedent prohibited a party from

 7 using “material beyond the complaint” to bring or oppose any motion under Rule 12(b)(6), see

 8 ECF No. 54 at 4 (citing Intri-Plex Techs., Inc. v. Crest Grp., Inc., 499 F.3d 1048, 1052 (9th Cir.

 9 2007)), and that this rule extended to opposing accompanying motions to stay discovery. See
10 ECF No. 41 (Plaintiff’s Opposition) at 5 (“Wells Fargo’s attachment of extraneous material to its

11 Motion to Stay Discovery is unfair and prejudicial because a plaintiff has no recourse under the

12 federal or local rules when a defendant attaches extraneous material bearing directly on its

13 pending motion to dismiss to a motion to stay discovery. The Court should not consider the

14 Gerloff Decl.”). 4 This Court has granted reconsideration in similar circumstances based on the

15 difference in material facts presented to the Court. See Johnson, 2013 WL 2252030, at *2.

16          But even if the Court does not rely on the email exchanges, it may rely on the emergent

17 material produced last week by Wells Fargo, specifically Mr. Peña’s manually and properly

18 signed and dated SSA-89 form, Ex. D, which confirms the lack of evidentiary support for Wells

19 Fargo’s contention that Mr. Peña failed to send in a properly signed SSA-89 form and that was

20 one of the reasons his application was denied. ECF No. 40-1 (Gerloff Decl.) ¶ 17; ECF No. 40 at

21 10. The Court may also rely on the application notes file produced last week by Wells Fargo,

22

23
     4
24           Outten & Golden LLP, one of Plaintiff’s counsel, also noted its ethical concerns that the
     factual contentions made by Wells Fargo in supports of its request for a stay or bifurcation did
25   not appear to be consistent with material produced in the Perez litigation, but counsel for
     Plaintiff here explicitly stated that Plaintiff “is not able to use this material here because it is
26   subject to a protective order in the Perez case.” ECF No. 41 at 6 (emphasis added) (citing Model
     Rules Prof’l Conduct 3.3(a)(1) and 8.3; Jamieson v. Slater, No. 06 Civ. 1524, 2006 WL
27   3421788, at *5 (D. Ariz. Nov. 27, 2006) (Rule 8.3(a) “authorizes and requires” reporting of
28   ethical concerns)).
                                                      11
                                                                                     PLAINTIFF’S MOTION FOR
                                                                             LEAVE TO FILE A PARTIAL MOTION
                                                                                      FOR RECONSIDERATION
                                                                                   CASE NO.: 19-CV-04065-MMC
 1 which demonstrates that the bank’s policy was that non-resident aliens must have a visa, not just

 2 work authorization. Ex. E (Rows 41, 47, and 75). This material unquestionably constitutes “new

 3 material facts . . . occurring after the time of” the bifurcation order under Civil Local Rule 7-

 4 9(b)(2). See, e.g., Bd. of Trustees of the Leland Stanford Jr. Univ. v. Roche Molecular Sys., Inc.,

 5 No. 05 Civ. 04158, 2008 WL 706251, at *1-3 (N.D. Cal. Mar. 5, 2008) (Patel, J.) (granting the

 6 plaintiff’s motion for leave for reconsideration based on the emergence of new facts that

 7 undermined the basis for the court’s claim construction order).

 8          C.      At the Minimum, This Evidence Confirms the Futility of Litigating Mr.
                    Peña’s Individual Claim.
 9
10          Even if the Court does not accept that the evidence submitted here by Mr. Peña

11 demonstrates that Wells Fargo did not have evidentiary support for the factual contentions it

12 made to obtain the bifurcation order, the evidence demonstrates, at a minimum, that Wells Fargo

13 will not be able to obtain summary judgment on Mr. Peña’s individual claim on the basis of

14 “plaintiff’s asserted ‘failure to provide appropriate documentation.’” ECF No. 54 at 6.

15 Accordingly, sustaining the bifurcation order and delaying prosecution of this proposed Rule 23

16 class action to let Wells Fargo move for summary judgment on an individual claim that it cannot

17 possibly win on the asserted basis 5 would needlessly increase the cost of litigation, divert the

18 parties from litigating class certification issues, which Rule 23 mandates should be decided “[a]t

19 an early practicable time,” and cause significant prejudice to Mr. Peña and the putative class.

20 Fed. R. Civ. P. 23(c)(1)(A).

21          D.      Wells Fargo Should be Ordered to Show Cause Regarding these Factual
                    Discrepancies.
22

23          Finally, this motion raises serious concerns whether Wells Fargo misled Mr. Peña and the
24 Court to obtain the bifurcation order through factual misrepresentations about Plaintiff’s

25 application the basis for his denial. Even after Mr. Peña requested that Wells Fargo provide an

26

27   5
          Although Plaintiff does not believe that the bifurcation order can stand, if it does, he
28 reserves his right to cross-move for summary judgment on his individual claims.
                                                   12
                                                                                    PLAINTIFF’S MOTION FOR
                                                                            LEAVE TO FILE A PARTIAL MOTION
                                                                                     FOR RECONSIDERATION
                                                                                  CASE NO.: 19-CV-04065-MMC
 1 explanation and produce documents that support, refute, or otherwise bear on the issues he raised

 2 as to the grounds for the bifurcation order, Wells Fargo has only produced Mr. Peña’s loan file

 3 and one audio recording.

 4          On any reading, the evidence Mr. Peña has submitted demands an explanation as to how

 5 Wells Fargo could have been so wrong as to the facts around Mr. Peña’s application, which

 6 forms he submitted or did not submit, whether he could have “advanced” in the process (i.e.,

 7 what the bank’s actual lending eligibility policy is with respect to DACA recipients), and the

 8 basis for his credit denial. The Court should therefore issue an order directing Wells Fargo to

 9 show cause in writing and explain each factual discrepancy described herein and why sanctions
10 should not be imposed for any factual contentions made by Wells Fargo or Mr. Gerloff that lack

11 evidentiary support. See Simpson v. GMAC Mortg., LLC, No. 18 Civ. 02111, 2018 WL

12 5846349, at *1 (N.D. Cal. Nov. 6, 2018) (Chesney, J.) (ordering party to show cause why it

13 should not be sanctioned for failing to appear at a hearing and ordering it to explain deficiencies

14 in its pleading); Garcia v. Resurgent Capital Servs., LP, No. 11 Civ. 1253, 2012 WL 1138672, at

15 *1 (N.D. Cal. Apr. 4, 2012) (Chen, J.) (after reviewing the record, ordering defendant’s counsel

16 to show cause why it “should not be sanctioned for making factual contentions without

17 evidentiary support as required by Rule 11(b)”).

18 V.       CONCLUSION
19          For these reasons, the Court should grant Mr. Peña’s request for leave to move for
20 reconsideration of the bifurcation order, construe the request for leave as a motion for

21 reconsideration, grant reconsideration on the record presented here and vacate the order, and

22 order Wells Fargo to show cause as to two matters: a written explanation regarding each factual

23 discrepancy described herein, and why sanctions should not be imposed for any factual

24 contentions made that lack evidentiary support.

25

26

27

28
                                                     13
                                                                                   PLAINTIFF’S MOTION FOR
                                                                           LEAVE TO FILE A PARTIAL MOTION
                                                                                    FOR RECONSIDERATION
                                                                                 CASE NO.: 19-CV-04065-MMC
 1 Dated:   New York, NY       Respectfully submitted,
            January 15, 2020
 2                             By: /s/ Michael N. Litrownik
                                       Michael N. Litrownik
 3

 4                                    Ossai Miazad*
 5                                    Michael N. Litrownik*
                                      OUTTEN & GOLDEN LLP
 6                                    685 Third Ave., 25th Floor
                                      New York, NY 10017
 7                                    Telephone: (212) 245-1000
                                      Facsimile: (646) 509-2060
 8
                                      om@outtengolden.com
 9                                    mlitrownik@outtengolden.com

10                                    Jahan C. Sagafi (Cal. Bar No. 224887)
                                      Rachel Dempsey (Cal. Bar No. 310424)
11                                    OUTTEN & GOLDEN LLP
12                                    One California St., 12th Floor
                                      San Francisco, California 94111
13                                    Telephone: (415) 638-8800
                                      Facsimile: (415) 638-8810
14                                    jsagafi@outtengolden.com
                                      rdempsey@outtengolden.com
15

16                                    Brian James Shearer*
                                      Craig L. Briskin*
17                                    JUSTICE CATALYST LAW
                                      718 7th Street NW
18                                    Washington, D.C. 20001
                                      Telephone: 518-732-6703
19                                    brianshearer@justicecatalyst.org
20                                    cbriskin@justicecatalyst.org

21                                    Benjamin D. Elga*
                                      JUSTICE CATALYST LAW
22                                    81 Prospect Street
                                      Brooklyn, NY 11201
23                                    Telephone: 518-732-6703
24                                    belga@justicecatalyst.org

25                                    *admitted pro hac vice

26                                    Attorneys for Plaintiff and the Proposed Class
27

28
                                 14
                                                                 PLAINTIFF’S MOTION FOR
                                                         LEAVE TO FILE A PARTIAL MOTION
                                                                  FOR RECONSIDERATION
                                                               CASE NO.: 19-CV-04065-MMC
